Case 2:19-mj-04298-MAH Document 10 Filed 08/20/19 Page 1 of 3 PagelD: 17

 

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : Honorable Michael A. Hammer
v. : Mag. No. 19-4298
ZAMID LOWERY : ORDER FOR CONTINUANCE

This matter having been opened to the Court by Craig Carpenito, United States

Attorney for the District of New Jersey (Jonathan W. Romankow, Assistant U.S. Attorney,
appearing), and defendant Zamid Lowery (K. Anthony Thomas, Esq., appearing), for an order
granting a continuance of the proceedings in the above-captioned matter; and the defendant
being aware that he has the right to have the matter submitted to a grand jury within 30 days of
the date of his arrest pursuant to 18 U.S.C. § 3161(b); and one continuance having previously
been granted; and the defendant through his attorney requesting a continuance pursuant to 18
U.S.C. § 3161(h)(7)(A) so that the defendant will have additional time to consult with his attomey
and to further investigate the charge in this matter, and to discuss plea negotiations; and the
defendant being aware that he has the right to proceed to trial within 120 days of his arrival in
the receiving State (i.e., this District) under the Interstate Agreement on Detainers Act
(“IADA”); and the defendant having consented to this continuance and he and/or his counsel
having waived such right on his behalf and with his concurrence in open court; and the United
States having no opposition; and for good and sufficient cause shown:

IT IS THE FINDING OF THIS COURT that this action should be continued for

the following reasons:
Case 2:19-mj-04298-MAH Document 10 Filed 08/20/19 Page 2 of 3 PagelD: 18

1. The defendant, though his counsel, has requested additional time to consult
with his counsel regarding this case to further investigate the charge in this case and to
discuss plea negotiations,

2. The grant of a continuance will ensure that the defendant has sufficient time to
consult with his counsel! regarding the status of this case, to further investigate the charge
in this matter and to discuss plea negotiations.

3. The grant of a continuance will likely conserve judicial resources.

4. Pursuant to Title 18 of the United States Code, Section 316](h)(7)(A), the ends
of justice served by granting the continuance outweigh the best interests of the public and
the defendant in a speedy trial.

5. Pursuant to the JADA, Article [V(c), good cause for this continuance request
has been shown and this continuance request of the parties, including its length, is
reasonable and necessary to allow the defendant sufficient time to consult with counsel!
and the govemment to discuss a potential resolution to this case.

WHEREFORE, it is on this ol” "ay of August, 2019,

ORDERED thai the proceedings scheduled in the above-captioned matter are
continued under the Speedy Trial Act and the [ADA from the date of this Order through and
including October 15, 2019; and it is further

ORDERED that the period from the date of this Order through and including
October 15, 2019 shail be excludable in computing time under the Speedy Trial Act of 1974; and

it is further
Case 2:19-mj-04298-MAH Document 10 Filed 08/20/19 Page 3 of 3 PagelD: 19

ORDERED that the period from the date of this Order through and including
October 15, 2019 shal! be excludable in computing the 120 days within which the defendant is

entitled to proceed to trial under the IADA.

C

    

 

 

 

HON LE MICHAEL A. HAMMER
United States District Judge

Form and entry
consented to: | /

ROMANKOW ‘“——
t U.S. Attorney

 
